DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s remarks filed 3 August 2022 have been fully considered.
Rejections under Section 101
Applicant states that the claimed invention improves database performance because it reduces the number of steps required to perform hierarchical-relationship based operations.  Examiner respectfully disagrees.
This argument fails for two reasons: 1) the “improvement” is not an improvement to technology, and 2) even if it were, it is not claimed.
The portion of the specification cited to by Applicant states, “[f]or example, to find all of the descendants of a particular entity, a database server can simply determine the set of entities, in the hierarchy, whose orderkey values are prefixed by the orderkey value of the particular entity.”  Taking Fig. 2 as a representative table, a person can mentally examine the OKEY values and form the judgment that, e.g., that Gallagher Northey is not a descendant of Sindy Omara, because 1.2 is not prefixed by 1.1.  This is therefore a mental step, and cannot serve as the basis for an improvement to technology.  See MPEP § 2106.05(a).
Furthermore, “returning a result value for said function that is based on a predefined hierarchical relationship with respect to the respective position within the predefined hierarchy” does not actually require “relatively simple byte-level comparisons,” but rather would incorporate solutions including those that would be performed in “N steps” such that there is no actual reduction in operations claimed.
Rejections under Section 102
The amendments overcome the stated grounds of rejection, and new grounds are presented below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.

As per claims 1, 8, and 15:
The limitation “a particular column that has a particular data type [] that represents a position within a given hierarchy,” “wherein the value indicates a complete hierarchical lineage of a respective position within a predefined hierarchy,” and “a result value based on a predefined hierarchical relationship with respect to the respective position within the hierarchy,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this language covers a person looking at the drawing in Figure 1, or the table in Figure 2, choosing, e.g., node 114, and based on observing the number 1.3.1 contained therein, identifying, e.g., the node containing 1.3 as its parent.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite an additional element of “a database server storing a table having a particular column that has a particular data type that said database server is configured to recognize as a native data type that represents a position within a given hierarchy.”  “Storing” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “said database server receiving, as an input parameter to a previously defined function within a database, a value of said particular data type.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “said database server returning a result value for said function that is based on a predefined hierarchical relationship with respect to the respective position within the predefined hierarchy.”  “Returning” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claims 2, 9, and 16:
The limitation “wherein the predefined hierarchical relationship is selected from the group consisting of: first child, left sibling, right sibling, and parent,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this language covers a person deciding to determine either a parent, a child, or a left or right sibling of a node.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 3, 10, and 17:
The limitation “wherein the result value is of the particular data type,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this language covers a person forming the judgment that the parent of the node “1.3.1” is “1.3”.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 4, 11, and 18:
The limitation “wherein the respective position is a first respective position” “wherein the result value indicates a complete hierarchical lineage of a second respective position within the hierarchy, the second respective position having the predefined hierarchical relationship with respect to the first respective position,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this language covers a person forming the judgment that the parent of the node “1.3.1” is “1.3”.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claims 5 and 12:
The limitation “wherein the value is a first value,” “wherein the respective position is a first respective position,” “a second value, of the particular data type, that indicates a second respective position within the hierarchy,” “wherein the second value indicates a complete hierarchical lineage of the second respective position within the hierarchy,” “the result value based on the predefined hierarchical relationship with respect to the first respective position in the hierarchy is based on the first respective position having the predefined hierarchical relationship with respect to the second respective position,” as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this language covers a person looking at the drawing in Figure 1, or the table in Figure 2, choosing, e.g., nodes 116 and 120, and based on observing the numbers first value 1.3.1.1 and the second value 1.3.1.3, forming the judgment that the value 1.3.1.2 comes between them.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application. 
The claims recite an additional element of “receiving, as input to the previously defined function within the database, a second value, of the particular data type, that indicates a second respective position within the hierarchy.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
The claims recite an additional element of “wherein the function returning the result value based on the predefined hierarchical relationship with respect to the first respective position in the hierarchy is based on the first respective position having the predefined hierarchical relationship with respect to the second respective position.”  “Returning” is recited at a high level of generality (i.e., as a generic computer function of sending data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claims are directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional elements are no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claims are not patent eligible.

As per claims 6 and 13:
The claims recite an additional element “wherein the function has a name and the name of the function indicates the predefined hierarchical relationship.”

As per claims 7, 14, and 20:
The limitation “wherein the value is represented by a first sequence of bytes,” “wherein the result value is represented by a second sequence of bytes,” “wherein the predefined hierarchical relationship is parent,” “wherein the second sequence of bytes is byte-wise less than the first sequence of bytes,” and “wherein the second sequence of bytes is a byte-wise prefix of the first sequence of bytes,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this language covers a person looking at the drawing in Figure 1, or the table in Figure 2, choosing, e.g., nodes 116 and 120, and based on observing the numbers first value 1.3.1.1 and the second value 1.3.1.3, forming the judgment that the value 1.3.1.2 comes between them.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claims recite an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.

As per claim 19:
The limitation “wherein the value is a first value,” “wherein the respective position is a first respective position,” “a second value, of the particular data type, that indicates a second respective position within the hierarchy,” “wherein the second value indicates a complete hierarchical lineage of the second respective position within the hierarchy,” “wherein the first value is a first sequence of bytes,” “wherein the second value is a second sequence of bytes,” “wherein the result value is a third sequence of bytes,” “wherein the predefined hierarchical relationship is left sibling,” and “wherein the third sequence of bytes is byte-wise greater than the first sequence of bytes and byte-wise less than the second sequence of bytes,” as drafted is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  Nothing in the claim element precludes the step from practically being performed in the mind.  For example, this language covers a person looking at the drawing in Figure 1, or the table in Figure 2, choosing, e.g., nodes 116 and 120, and based on observing the numbers first value 1.3.1.1 and the second value 1.3.1.3, forming the judgment that the value 1.3.1.2 comes between them.
If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. 
Accordingly, the claim recites an abstract idea.
As the claims recite no additional elements, this judicial exception is not integrated into a practical application, nor do the claims amount to significantly more than the judicial exception.
The claims are not patent eligible.
The claim recites an additional element of “receiving, as input to the previously defined function within the database, a second value, of the particular data type, that indicates a second respective position within the hierarchy.”  “Receiving” is recited at a high level of generality (i.e., as a generic computer function of receiving data) such that it amounts no more than mere instructions to apply the exception using a generic computer component.
Accordingly, this additional element does not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 
The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the recited additional element is no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
The claim is not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim Claim(s) 1-4, 6-11, 13-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandler, US 6,480,857 B1 (hereinafter “Chandler”), in view of PostgreSQL Global Development Group, PostgreSQL 8.0.0. Documentation, 2005 (hereinafter “PostgreSQL”).

As per claims 1, 8, and 15, Chandler teaches:
a database server storing a table having a particular column that represents a position within a given hierarchy (Chandler 7:28), where the function is defined to retrieve descendants of a particular node within a hierarchy indicated by an input value is of the type N1.N2.N3.N4;
said database server receiving, as an input parameter to a previously defined function within a database, a value of said particular data type (Chandler 7:27-40), where a node is specified;
wherein the value indicates a complete hierarchical lineage of the respective position within the hierarchy (Chandler 7:27-40), where the value corresponds to the hierarchical levels in the tree, where the values correspond with lineage (Chandler Figs. 3-4); and
said database server returning a result value for said function that is based on a predefined hierarchical relationship with respect to the respective position within the predefined hierarchy (Chandler 7:27-40), where the function returns all descendants – the predefined hierarchical relationship – with respect to the specified node.

Chandler, however, does not teach
a particular data type that said database server is configured to recognize as a native data type that represents a position within a given hierarchy.

The analogous and compatible art of PostgreSQL, however, teaches a particular data type that a database server is configured to recognize as a native data type that represents a position within a given hierarchy (PostgreSQL, Section 8.8), where network addresses are within a hierarchy, including functions that is based on the predefined hierarchy (PostgreSQL, Section 9.11, “inet ’192.168.1.5’ << inet ’192.168.1/24’”).

It would therefore have been obvious to one of ordinary skill in the art to modify the teachings of Chandler with those of PostgreSQL to include a built-in data type as in PostgreSQL to specify a hierarchical relationship as in that of Chandler in order to provide input error checking and specialized operators and functions to operate on the hierarchy.

As per claims 2, 9, and 16, the rejection of claims 1, 8, and 15 is incorporated, and Chandler further teaches:
wherein the predefined hierarchical relationship is selected from the group consisting of: first child, left sibling, right sibling, and parent (Chandler 4:49-5:29), where the relationships, having an ordering of “first child,” “second child” and the like implies a relationship of left sibling and right sibling.

As per claims 3, 10, and 17, the rejection of claims 1, 8, and 15 is incorporated, and Chandler further teaches:
wherein the result value is of the particular data type.

Chandler, however, teaches that the hierarchical data is stored in a table with column numbers (Chandler 40:55).

It would therefore have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Chandler to change the SELECT clause from “SELECT *” to “SELECT L1, L2, L3, L4,” thereby returning a result value of the same particular data type as the input value as claimed, as an obvious design choice based on the manner that a user wants the data to be retrieved.

As per claims 4, 11, and 18, the rejection of claims 1, 8, and 15 is incorporated, and Chandler further teaches:
wherein the respective position is a first respective position (Chandler 7:28), where the position is indicated by N1.N2.N3.N4; and 
wherein the result value indicates a complete hierarchical lineage of a second respective position within the hierarchy, the second respective position having the predefined hierarchical relationship with respect to the first respective position (Chandler 7:30-7:40), where the result value is for a descendant of N1.N2.N3.N4, and contains values for L1, L2, L3, and L4 indicating its respective position within the hierarchy.

As per claims 6 and 13, the rejection of claims 1 and 8 is incorporated, and Chandler further teaches:
wherein the function has a name and the name of the function indicates the predefined hierarchical relationship.

Chandler, however, teaches named SQL procedures (e.g., Chandler 9:1).

It would therefore have been obvious to one of ordinary skill in the art at the time of invention to modify the teachings of Chandler to use the CREATE PROCEDURE clause to create a named function, where the choice of name is a design choice, in order to make it convenient to reuse the functionality.

As per claims 7, 14, and 20, the rejection of claims 1, 8, and 15 is incorporated, but Chandler does not explicitly teach:
wherein the value is represented by a first sequence of bytes; 
wherein the result value is represented by a second sequence of bytes; 
wherein the predefined hierarchical relationship is parent; 
wherein the second sequence of bytes is byte-wise less than the first sequence of bytes; and 
wherein the second sequence of bytes is a byte-wise prefix of the first sequence of bytes.

Chandler, however, does teach determining the parent of a node, and that the series of digits determines placement in the hierarchy of nodes (Chandler 9:61-10:17).

It would therefore have been obvious at the time of invention to modify the teachings of Chandler to return a second sequence of digits in response to a query for the parent of a node represented by a first sequence of digits, where the second sequence of digits is a byte-wise prefix of the first sequence of digits (i.e., 1.0 is the prefix of 1.0.1), as this would uniquely identify the node in the hierarchy.

Claims 5, 12, and 19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chandler, US 6,480,857 B1 (hereinafter “Chandler”), in view of PostgreSQL Global Development Group, PostgreSQL 8.0.0. Documentation, 2005 (hereinafter “PostgreSQL”), and further in view of Gupta et al., US 2008/0098020 A1 (hereinafter “Gupta”).

As per claims 5 and 12, the rejection of claims 1 and 8 is incorporated, but Chandler does not teach:
wherein the value is a first value; 
wherein the respective position is a first respective position;
receiving, as input to the previously defined function within the database, a second value, of the particular data type, that indicates a second respective position within the hierarchy;
wherein the second value indicates a complete hierarchical lineage of the second respective position within the hierarchy; or
wherein the function returning the result value based on the predefined hierarchical relationship with respect to the first respective position in the hierarchy is based on the first respective position having the predefined hierarchical relationship with respect to the second respective position.

The analogous and compatible art of Gupta, however, teaches:
wherein the value is a first value (Gupta ¶ 0070), where a first value is, e.g., 1.3.5.3; 
wherein the respective position is a first respective position (Gupta ¶¶ 0041, 0070), where the value is representative of a position within a hierarchy;
receiving, as input to the previously defined function within the database, a second value, of the particular data type, that indicates a second respective position within the hierarchy (Gupta ¶¶ 0041, 0070), where a second value is, e.g., 1.3.5.4;
wherein the second value indicates a complete hierarchical lineage of the second respective position within the hierarchy (Gupta ¶ 0038), where 1.3.5.4 signifies a position within a hierarchy; and
wherein the function returning the result value based on the predefined hierarchical relationship with respect to the first respective position in the hierarchy is based on the first respective position having the predefined hierarchical relationship with respect to the second respective position (Gupta ¶¶ 0041, 0070, “the orderkey for the new node may be generated by dividing by 2 the sum of the index order key values of the sibling nodes between which the new node is to be inserted”).

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Gupta with those of Chandler to provide a function that determines the value of a sibling node between existing nodes in order to assist in adding new records as in Gupta.

As per claim 19, the rejection of claim 15 is incorporated, but Chandler does not teach:
wherein the value is a first value; 
wherein the respective position is a first respective position, and 
wherein the instructions are further configured for: 
receiving, as input to the previously defined function within the database, a second value, of the particular data type, that indicates a second respective position within the hierarchy; 
wherein the second value indicates a complete hierarchical lineage of the second respective position within the hierarchy; 
wherein the first value is a first sequence of bytes; 
wherein the second value is a second sequence of bytes; 
wherein the result value is a third sequence of bytes; 
wherein the predefined hierarchical relationship is left sibling; 
and wherein the third sequence of bytes is byte-wise greater than the first sequence of bytes and byte-wise less than the second sequence of bytes.

The analogous and compatible art of Gupta, however, teaches:
wherein the value is a first value (Gupta ¶ 0070), where a first value is, e.g., 1.3.5.3; 
wherein the respective position is a first respective position(Gupta ¶¶ 0041, 0070), where the value is representative of a position within a hierarchy; and 
receiving, as input to the previously defined function within the database, a second value, of the particular data type, that indicates a second respective position within the hierarchy (Gupta ¶¶ 0041, 0070), where a second value is, e.g., 1.3.5.4; 
wherein the second value indicates a complete hierarchical lineage of the second respective position within the hierarchy (Gupta ¶ 0038), where 1.3.5.4 signifies a position within a hierarchy; 
wherein the first value is a first sequence of bytes (Gupta ¶ 0070), where 1.3.5.3 is a sequence of bytes; 
wherein the second value is a second sequence of bytes (Gupta ¶ 0070), where 1.3.5.4 is a sequence of bytes; 
wherein the result value is a third sequence of bytes (Gupta ¶ 0070), where 1.3.5.(25) (sic) is a sequence of bytes; 
wherein the predefined hierarchical relationship is left sibling (Gupta ¶ 0070), where 1.3.5.3 is a left sibling to 1.3.5.(25); 
and wherein the third sequence of bytes is byte-wise greater than the first sequence of bytes and byte-wise less than the second sequence of bytes (Gupta ¶ 0070), where 1.3.5.(25) is defined as being greater than 1.3.5.3 and lesser than 1.3.5.4.

It would therefore have been obvious to one of ordinary skill in the art to combine the teachings of Gupta with those of Chandler to provide a function that determines the value of a sibling node between existing nodes in order to assist in adding new records as in Gupta.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/Primary Examiner, Art Unit 2159